
	
		II
		112th CONGRESS
		2d Session
		S. 2190
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2012
			Mr. Merkley (for
			 himself, Mr. Bennet,
			 Mr. Brown of Massachusetts, and
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the securities laws to provide for registration
		  exemptions for certain crowdfunded securities, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Capital Raising Online While
			 Deterring Fraud and Unethical Non-Disclosure Act of 2012
			 or the CROWDFUND
			 Act.
		2.Crowdfunding
			 exemption
			(a)Securities Act
			 of 1933Section 4 of the
			 Securities Act of 1933 (15 U.S.C. 77d) is amended by adding
			 at the end the following:
				
					(6)transactions involving the offer or sale of
				securities by an issuer (including all entities controlled by or under common
				control with the issuer), provided that—
						(A)the aggregate amount sold to all investors
				by the issuer, including any amount sold in reliance on the exemption provided
				under this paragraph during the 12-month period preceding the date of such
				transaction, is not more than $1,000,000;
						(B)the aggregate amount sold to any investor
				by an issuer, including any amount sold in reliance on the exemption provided
				under this paragraph during the 12-month period preceding the date of such
				transaction, does not exceed—
							(i)the greater of
				$2,000 or 5 percent of the annual income or net worth of such investor, as
				applicable, if either the annual income or the net worth of the investor is
				less than $100,000; and
							(ii)10 percent of
				the annual income or net worth of such investor, as applicable, not to exceed a
				maximum aggregate amount sold of $100,000, if either the annual income or net
				worth of the investor is equal to or more than $100,000;
							(C)the transaction is
				conducted through a broker or funding portal that complies with the
				requirements of section 4A(a); and
						(D)the issuer
				complies with the requirements of section
				4A(b).
						.
			(b)Requirements To
			 qualify for crowdfunding exemptionThe Securities Act of 1933 (15
			 U.S.C. 77a et seq.) is amended by inserting after section 4 the
			 following:
				
					4A.Requirements
				with respect to certain small transactions
						(a)Requirements on
				intermediariesA person engaged in the business of effecting
				transactions in securities for the account of others pursuant to section 4(6)
				shall—
							(1)register with the
				Commission as—
								(A)a broker;
				or
								(B)a funding portal
				(as defined in section 3(a)(80) of the Securities Exchange Act of 1934);
								(2)register with any
				applicable self-regulatory organization (as defined in section 3(a)(26) of the
				Securities Exchange Act of 1934);
							(3)provide such
				disclosures, including disclosures related to risks and other investor
				education materials, as the Commission shall, by rule, determine
				appropriate;
							(4)ensure that each
				investor—
								(A)reviews
				investor-education information, in accordance with standards established by the
				Commission, by rule;
								(B)positively
				affirms that the investor understands that the investor is risking the loss of
				the entire investment, and that the investor could bear such a loss; and
								(C)answers questions
				demonstrating—
									(i)an understanding
				of the level of risk generally applicable to investments in startups, emerging
				businesses, and small issuers;
									(ii)an understanding
				of the risk of illiquidity; and
									(iii)an
				understanding of such other matters as the Commission determines appropriate,
				by rule;
									(5)take such
				measures to reduce the risk of fraud with respect to such transactions, as
				established by the Commission, by rule, including obtaining a background and
				securities enforcement regulatory history check on each officer, director, and
				person holding more than 20 percent of the outstanding equity of every issuer
				whose securities are offered by such person;
							(6)not later than 21
				days prior to the first day on which securities are sold to any investor (or
				such other period as the Commission may establish), make available to the
				Commission and to potential investors any information provided by the issuer
				pursuant to subsection (b);
							(7)ensure that all
				offering proceeds are only provided to the issuer when the aggregate capital
				raised from all investors is equal to or greater than a target offering amount,
				and allow all investors to cancel their commitments to invest, as the
				Commission shall, by rule, determine appropriate;
							(8)make such efforts
				as the Commission determines appropriate, by rule, to ensure that no investor
				in a 12-month period has purchased securities offered pursuant to section 4(6)
				that, in the aggregate, from all issuers, exceed the investment limits set
				forth in section 4(6)(B);
							(9)take such steps
				to protect the privacy of information collected from investors as the
				Commission shall, by rule, determine appropriate;
							(10)not compensate
				promoters, finders, or lead generators for providing the broker or funding
				portal with the personal identifying information of any potential
				investor;
							(11)prohibit its
				directors, officers, or partners (or any person occupying a similar status or
				performing a similar function) from having any financial interest in an issuer
				using its services; and
							(12)meet such other
				requirements as the Commission may, by rule, prescribe, for the protection of
				investors and in the public interest.
							(b)Requirements
				for issuersFor purposes of section 4(6), an issuer who offers or
				sells securities shall—
							(1)be organized
				under and subject to the laws of a State or territory of the United States or
				the District of Columbia;
							(2)not be—
								(A)subject to the
				requirement to file reports pursuant to section 13 or section 15(d) of the
				Securities Exchange Act of 1934 (15 U.S.C. 78m, 78p(d)); or
								(B)treated
				as—
									(i)an investment
				company, as defined in section 3 of the Investment Company Act of 1940 (15
				U.S.C. 80a–3);
									(ii)an issuer
				excluded from the Investment Company Act of 1940 (15 U.S.C. 80a et seq.);
				or
									(iii)such other
				company as the Commission, by rule or regulation, determines
				appropriate;
									(3)file with the
				Commission and provide to investors and the relevant broker or funding portal,
				and make available to potential investors—
								(A)the name, legal
				status, physical address, and website address of the issuer;
								(B)the names of the
				directors and officers (and any persons occupying a similar status or
				performing a similar function), and each person holding more than 20 percent of
				the shares of the issuer;
								(C)a description of
				the business of the issuer and the anticipated business plan of the
				issuer;
								(D)a description of
				the financial condition of the issuer, including, for offerings that, together
				with all other offerings of the issuer under section 4(6) within the preceding
				12-month period, have, in the aggregate, target offering amounts of—
									(i)$100,000 or
				less—
										(I)the income tax
				returns filed by the issuer for the most recently completed year (if any);
				and
										(II)financial
				statements of the issuer, which shall be certified by the principal executive
				officer of the issuer to be true and complete in all material respects;
										(ii)more than
				$100,000, but not more than $500,000, financial statements reviewed by a public
				accountant who is independent of the issuer, using professional standards and
				procedures for such review or standards and procedures established by the
				Commission, by rule, for such purpose; and
									(iii)more than
				$500,000 (or such other amount as the Commission may establish, by rule),
				audited financial statements;
									(E)a description of
				the stated purpose and intended use of the proceeds of the offering sought by
				the issuer with respect to the target offering amount;
								(F)the target
				offering amount, the deadline to reach the target offering amount, and regular
				updates regarding the progress of the issuer in meeting the target offering
				amount;
								(G)the price to the
				public of the securities or the method for determining the price, provided
				that, prior to sale, each investor shall be provided in writing the final price
				and all required disclosures, with a reasonable opportunity to rescind the
				commitment to purchase the securities;
								(H)a description of
				the ownership and capital structure of the issuer, including—
									(i)terms of the
				securities of the issuer being offered and each other class of security of the
				issuer, including how such terms may be modified, and a summary of the
				differences between such securities, including how the rights of the securities
				being offered may be materially limited, diluted, or qualified by the rights of
				any other class of security of the issuer;
									(ii)a description of
				how the exercise of the rights held by the principal shareholders of the issuer
				could negatively impact the purchasers of the securities being offered;
									(iii)the name and
				ownership level of each existing shareholder who owns more than 20 percent of
				any class of the securities of the issuer;
									(iv)how the
				securities being offered are being valued, and examples of methods for how such
				securities may be valued by the issuer in the future, including during
				subsequent corporate actions; and
									(v)the risks to
				purchasers of the securities relating to minority ownership in the issuer, the
				risks associated with corporate actions, including additional is­su­ances of
				shares, a sale of the issuer or of assets of the issuer, or transactions with
				related parties; and
									(I)such other
				information as the Commission may, by rule, prescribe, for the protection of
				investors and in the public interest;
								(4)not advertise the
				terms of the offering, except for notices which direct investors to the funding
				portal or broker;
							(5)not compensate or
				commit to compensate, directly or indirectly, any person to promote its
				offerings through communication channels provided by a broker or funding
				portal, without taking such steps as the Commission shall, by rule, require to
				ensure that such person clearly discloses the receipt, past or prospective, of
				such compensation, upon each instance of such promotional communication;
							(6)not less than
				annually, file with the Commission and provide to investors reports of the
				results of operations and financial statements of the issuer, as the Commission
				shall, by rule, determine appropriate, subject to such exceptions and
				termination dates as the Commission may establish, by rule; and
							(7)comply with such
				other requirements as the Commission may, by rule, prescribe, for the
				protection of investors and in the public interest.
							(c)Liability for
				material misstatements and omissions
							(1)Actions
				authorized
								(A)In
				generalSubject to paragraph (2), a person who purchases a
				security in a transaction exempted by the provisions of section 4(6) may bring
				an action against an issuer described in paragraph (2), either at law or in
				equity in any court of competent jurisdiction, to recover the consideration
				paid for such security with interest thereon, less the amount of any income
				received thereon, upon the tender of such security, or for damages if such
				person no longer owns the security.
								(B)LiabilityAn
				action brought under this paragraph shall be subject to the provisions of
				section 12(b) and section 13, as if the liability were created under section
				12(a)(2).
								(2)ApplicabilityAn
				issuer shall be liable in an action under paragraph (1), if the issuer—
								(A)by the use of any
				means or instruments of transportation or communication in interstate commerce
				or of the mails, by any means of any written or oral communication, in the
				offering or sale of a security in a transaction exempted by the provisions of
				section 4(6), makes an untrue statement of a material fact or omits to state a
				material fact required to be stated or necessary in order to make the
				statements, in the light of the circumstances under which they were made, not
				misleading, provided that the purchaser did not know of such untruth or
				omission; and
								(B)does not sustain
				the burden of proof that such issuer did not know, and in the exercise of
				reasonable care could not have known, of such untruth or omission.
								(3)DefinitionAs
				used in this subsection, the term issuer includes any person who
				is a director or partner of the issuer, and the principal executive officer or
				officers, principal financial officer, and controller or principal accounting
				officer of the issuer (and any person occupying a similar status or performing
				a similar function) that offers or sells a security in a transaction exempted
				by the provisions of section 4(6), and any person who offers or sells the
				security in such offering.
							(d)Information
				available to StatesThe Commission shall make, or shall cause to
				be made by the relevant broker or funding portal, the information described in
				subsection (b) and such other information as the Commission, by rule,
				determines appropriate, available to the securities commission (or any agency
				or office performing like functions) of each State and territory of the United
				States and the District of Columbia.
						(e)Restrictions on
				salesSecurities issued pursuant to a transaction described in
				section 4(6)—
							(1)may not be
				transferred by the purchaser of such securities during the 1-year period
				beginning on the date of purchase, unless such securities are
				transferred—
								(A)to the issuer of
				the securities;
								(B)to an accredited
				investor;
								(C)as part of an
				offering registered with the Commission; or
								(D)to a member of
				the family of the purchaser or the equivalent, or in connection with the death
				or divorce of the purchaser or other similar circumstance, in the discretion of
				the Commission; and
								(2)shall be subject
				to such other limitations as the Commission shall, by rule, establish.
							(f)Rule of
				constructionNothing in this section or section 4(6) shall be
				construed as preventing an issuer from raising capital through methods not
				described under section 4(6).
						(g)Certain
				calculations
							(1)Dollar
				amountsDollar amounts in section 4(6) and subsections (a)(9) and
				(b)(2) of this section shall be adjusted by the Commission not less frequently
				than once every 5 years, by notice published in the Federal Register to reflect
				any change in the Consumer Price Index for All Urban Consumers published by the
				Bureau of Labor Statistics.
							(2)Income and net
				worthThe income and net worth of a natural person under section
				4(6)(B)(ii) and subsection (a)(9) of this section shall be calculated in
				accordance with any rules of the Commission under this title regarding the
				calculation of the income and net worth, respectively, of an accredited
				investor.
							.
			(c)RulemakingNot
			 later than 270 days after the date of enactment of this Act, the Securities and
			 Exchange Commission (in this Act referred to as the Commission)
			 shall issue such rules as the Commission determines may be necessary or
			 appropriate for the protection of investors to carry out sections 4(6) and
			 section 4A of the Securities Act of 1933, as added by this Act. In carrying out
			 this section, the Commission shall consult with any securities commission (or
			 any agency or office performing like functions) of the States, any territory of
			 the United States, and the District of Columbia, which seeks to consult with
			 the Commission, and with any applicable national securities association.
			(d)Disqualification
				(1)In
			 generalNot later than 270 days after the date of enactment of
			 this Act, the Commission shall, by rule, establish disqualification provisions
			 under which—
					(A)an issuer shall
			 not be eligible to offer securities pursuant to section 4(6) of the Securities
			 Act of 1933, as added by this Act; and
					(B)a broker or
			 funding portal shall not be eligible to effect or participate in transactions
			 pursuant to that section 4(6).
					(2)InclusionsDisqualification
			 provisions required by this subsection shall—
					(A)be substantially
			 similar to the provisions of section 230.262 of title 17, Code of Federal
			 Regulations (or any successor thereto); and
					(B)disqualify any
			 offering or sale of securities by a person that—
						(i)is
			 subject to a final order of a State securities commission (or an agency or
			 officer of a State performing like functions), a State authority that
			 supervises or examines banks, savings associations, or credit unions, a State
			 insurance commission (or an agency or officer of a State performing like
			 functions), an appropriate Federal banking agency, or the National Credit Union
			 Administration, that—
							(I)bars the person
			 from—
								(aa)association with
			 an entity regulated by such commission, authority, agency, or officer;
								(bb)engaging in the
			 business of securities, insurance, or banking; or
								(cc)engaging in
			 savings association or credit union activities; or
								(II)constitutes a
			 final order based on a violation of any law or regulation that prohibits
			 fraudulent, manipulative, or deceptive conduct within the 10-year period ending
			 on the date of the filing of the offer or sale; or
							(ii)has been
			 convicted of any felony or misdemeanor in connection with the purchase or sale
			 of any security or involving the making of any false filing with the
			 Commission.
						3.Exclusion of
			 crowdfunding investors from shareholder cap
			(a)ExemptionSection 12(g) of the Securities Exchange
			 Act of 1934 (15
			 U.S.C. 78l(g)) is amended by adding at the end the
			 following:
				
					(6)Exclusion for
				persons holding certain securitiesThe Commission shall, by rule, exempt,
				conditionally or unconditionally, securities acquired pursuant to an offering
				made under section 4(6) of the Securities Act of 1933 from the provisions of
				this
				subsection.
					.
			(b)RulemakingThe Commission shall issue a rule to carry
			 out section 12(g)(6) of the Securities Exchange Act of 1934 (15 U.S.C. 78c), as
			 added by this section, not later than 270 days after the date of enactment of
			 this Act.
			4.Funding portal
			 regulation
			(a)Exemption
				(1)In
			 generalSection 3 of the Securities Exchange Act of 1934 (15
			 U.S.C. 78c) is amended by adding at the end the following:
					
						(h)Limited
				exemption for funding portals
							(1)In
				generalThe Commission shall, by rule, exempt, conditionally or
				unconditionally, a registered funding portal from the requirement to register
				as a broker or dealer under section 15(a)(1), provided that such funding
				portal—
								(A)remains subject
				to the examination, enforcement, and other rulemaking authority of the
				Commission;
								(B)is a member of a
				national securities association registered under section 15A; and
								(C)is subject to
				such other requirements under this title as the Commission determines
				appropriate under such rule.
								(2)National
				Securities Association MembershipFor purposes of sections
				15(b)(8) and 15A, the term broker or dealer includes a funding
				portal and the term registered broker or dealer includes a
				registered funding portal, except to the extent that the Commission, by rule,
				determines otherwise, provided that a national securities association shall
				only examine for and enforce against a registered funding portal rules of such
				national securities association written specifically for registered funding
				portals.
							.
				(2)RulemakingThe Commission shall issue a rule to carry
			 out section 3(h) of the Securities Exchange Act of 1934 (15 U.S.C. 78c), as
			 added by this subsection, not later than 270 days after the date of enactment
			 of this Act.
				(b)DefinitionSection
			 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)), as amended by
			 title II of this Act, is amended by adding at the end the following:
				
					(80)Funding
				portalThe term funding portal means any person
				engaged in the business of effecting transactions in securities for the account
				of others, solely pursuant to section 4(6) of the Securities Act of 1933 (15
				U.S.C. 77d(6)), that does not—
						(A)offer investment
				advice or recommendations;
						(B)solicit
				purchases, sales, or offers to buy the securities offered or displayed on its
				website or portal;
						(C)compensate
				employees, agents, or other persons for such solicitation or based on the sale
				of securities displayed or referenced on its website or portal;
						(D)hold, manage,
				possess, or otherwise handle investor funds or securities; or
						(E)engage in such
				other activities as the Commission, by rule, determines
				appropriate.
						.
			5.Relationship
			 with State law
			(a)In
			 generalSection 18(b)(4) of the Securities Act of 1933 (15 U.S.C.
			 77r(b)(4)) is amended—
				(1)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;
			 and
				(2)by inserting
			 after subparagraph (B) the following:
					
						(C)section
				4(6);
						.
				(b)Clarification
			 of the preservation of State enforcement authority
				(1)In
			 generalThe amendments made by subsection (a) relate solely to
			 State registration, documentation, and offering requirements, as described
			 under section 18(a) of Securities Act of 1933 (15 U.S.C. 77r(a)), and shall
			 have no impact or limitation on other State authority to take enforcement
			 action with regard to an issuer, funding portal, or any other person or entity
			 using the exemption from registration provided by section 4(6) of that
			 Act.
				(2)Clarification
			 of State jurisdiction over unlawful conduct of funding portals and
			 issuersSection 18(c)(1) of the Securities Act of 1933 (15 U.S.C.
			 77r(c)(1)) is amended by striking with respect to fraud or deceit, or
			 unlawful conduct by a broker or dealer, in connection with securities or
			 securities transactions. and inserting the following: “, in connection
			 with securities or securities transactions
					
						(A)with respect
				to—
							(i)fraud or deceit;
				or
							(ii)unlawful conduct
				by a broker or dealer; and
							(B)in connection to
				a transaction described under section 4(6), with respect to—
							(i)fraud or deceit;
				or
							(ii)unlawful conduct
				by a broker, dealer, funding portal, or
				issuer.
							.
				(c)Notice filings
			 permittedSection 18(c)(2) of the Securities Act of 1933 (15
			 U.S.C. 77r(c)(2)) is amended by adding at the end the following:
				
					(F)Fees not
				permitted on crowdfunded securitiesNotwithstanding subparagraphs
				(A), (B), and (C), no filing or fee may be required with respect to any
				security that is a covered security pursuant to subsection (b)(4)(B), or will
				be such a covered security upon completion of the transaction, except for the
				securities commission (or any agency or office performing like functions) of
				the State of the principal place of business of the issuer, or any State in
				which purchasers of 50 percent or greater of the aggregate amount of the issue
				are residents, provided that for purposes of this subparagraph, the term
				State includes the District of Columbia and the territories of the
				United
				States.
					.
			(d)Funding
			 portals
				(1)State
			 exemptions and oversightSection 15(i) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78o(i)) is amended—
					(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
					(B)by inserting
			 after paragraph (1) the following:
						
							(2)Funding
				portals
								(A)Limitation on
				state lawsExcept as provided in subparagraph (B), no State or
				political subdivision thereof may enforce any law, rule, regulation, or other
				administrative action against a registered funding portal with respect to its
				business as such.
								(B)Examination and
				enforcement authoritySubparagraph (A) does not apply with
				respect to the examination and enforcement of any law, rule, regulation, or
				administrative action of a State or political subdivision thereof in which the
				principal place of business of a registered funding portal is located, provided
				that such law, rule, regulation, or administrative action is not in addition to
				or different from the requirements for registered funding portals established
				by the Commission.
								(C)DefinitionFor
				purposes of this paragraph, the term State includes the District
				of Columbia and the territories of the United
				States.
								.
					(2)State fraud
			 authoritySection 18(c)(1) of the Securities Act of 1933 (15
			 U.S.C. 77r(c)(1)) is amended by striking or dealer and inserting
			 , dealer, or funding portal.
				6.Reports to
			 Congress
			(a)In
			 generalThe Commission, after consultation with the securities
			 commission (or any agency or office performing like functions) of the States
			 and State attorneys general, shall submit a report to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives, not later than 1 year after the date
			 on which the Commission issues final rules under section 2(c), and every 2
			 years thereafter through the date that is 7 years after that date of
			 issuance.
			(b)ReportsEach
			 report provided pursuant to subsection (a) shall include—
				(1)a description of
			 the material risks posed to investors in securities issued pursuant to section
			 4(6) of the Securities Act of 1933, as added by this Act, including risks
			 related to valuations, subsequent corporate actions by the issuer, dilution of
			 ownership interests or rights, and any other risks to investors that the
			 Commission shall determine;
				(2)a description of
			 the performance of investments made in securities issued pursuant to that
			 section 4(6), to the extent that such information is available to the
			 Commission;
				(3)a description of
			 fraud or misconduct allegations related to issuances made pursuant to that
			 section 4(6), including a description of actions by and complaints to the
			 Commission involving material misstatements, material omissions, or other
			 material problems associated with offerings in reliance on such exemption,
			 provided that the description shall be limited to concluded enforcement actions
			 or information that is otherwise publicly available;
				(4)the approximate
			 number of offerings made pursuant to that section 4(6);
				(5)a summary of
			 information relating to purchasers of securities offered pursuant to that
			 section 4(6), including investor income and net worth levels, the number of
			 investments in such offerings made by such investors, and the average sizes of
			 such investments, to the extent that such information is available to the
			 Commission;
				(6)a summary of
			 information relating to issuers of securities relying on that section 4(6),
			 including their asset sizes, revenues, numbers of investors, and the amounts
			 raised, to the extent that such information is available to the
			 Commission;
				(7)a description of
			 any emerging trends in offerings or issuances made pursuant to that section
			 4(6);
				(8)recommendations
			 regarding enhancements, including additional issuer, broker, dealer, or funding
			 portal requirements, regulatory oversight, or disclosures, that may improve
			 protections for investors purchasing securities issued pursuant to that section
			 4(6); and
				(9)any other
			 information that the Commission deems necessary or appropriate.
				(c)State
			 reports
				(1)In
			 generalIf the securities commission (or any agency or office
			 performing like functions) of a State or State attorney general issues a report
			 in writing to the Commission identifying any emerging trends that have
			 undermined investor protections, or other risks pertaining to investor
			 protection, in offerings or issuances relying upon section 4(6) of the
			 Securities Act of 1933, as added by this Act, other than in connection with a
			 review conducted by the Commission pursuant to this section, the Commission
			 shall—
					(A)conduct a
			 preliminary review of such report; and
					(B)respond in
			 writing to such report, not later than 120 days after the date of receipt of
			 such report, with the results of its preliminary review.
					(2)Copies of
			 reportThe Commission shall provide a copy of any report of the
			 securities commission (or any agency or office performing like functions) of a
			 State or State attorney general described in paragraph (1) and the response of
			 the Commission to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House of Representatives,
			 not later than 90 days after the date on which such response is
			 provided.
				(d)Definition of
			 stateFor purposes of this section, the term State
			 includes any territory of the United States and the District of
			 Columbia.
			
